Consent of Independent Registered Public Accounting Firm Board of Directors Canadian National Railway Company We consent to the incorporation by reference in the registration statements (Nos. 333-131856, 333-71270, 333-53420, 333-53422 and 333-59337) on Form S-8 of the Canadian National Railway Company of our report dated June 26, 2009, with respect to the statements of net assets available for benefits of the Canadian National Railway Company Management Savings Plan for U.S. Operations as of December 31, 2008 and 2007, the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental schedule as of December 31, 2008, which report appears in the December 31, 2008 Annual Report on Form 11-K of the Canadian National Railway Company Management Savings Plan for U.S. Operations. /s/KPMG
